MURDOCK, Justice
(concurring in the result).
The elements of illegal hunting (or attempted illegal hunting) as described in Rogers v. State, 491 So.2d 987 (Ala.Crim.App.1985), do not equate to the elements of the offenses described in §§ 9-11-235 and 9-11-257, Ala.Code 1975, and Rule 220-2-11(1), Ala. Admin. Code (Department of Conservation and Natural Resources), specifically in relation to the elements of intent and an overt act. I agree that this Court should not follow Rogers. I concur in the result reached by the main opinion in this case.